PER CURIAM.
The judgment of the Board of Governors of The Florida Bar, dated April 4, 1963, suspending Clyde A. Epperson from the practice of law for a period of two years and the records and files attached thereto having been duly considered by the Court, it is
Ordered that the aforesaid judgment of the Board of Governors of The Florida Bar be and the same is hereby approved and that the said Clyde A. Epperson be and he is hereby suspended from the practice of law for a period of two years, that he pay the actual costs of these proceedings in the amount of $197.85 and that upon payment of costs and upon expiration of said two year term, he shall be eligible for reinstatement without further action.
It is so ordered.
DREW, C. J., and TERRELL, THOMAS, O’CONNELL and HOBSON (Retired), TJ., concur.